Citation Nr: 1025046	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans Affairs 
(VA) healthcare system.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
September 1965 to October 1971.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a May 2007 decision issued by the Department of 
Veterans Affairs (VA) Veterans Health System in Gainesville, 
Florida, which denied the Veteran's application for enrollment in 
VA's healthcare system.  The Veteran disagreed with this decision 
and perfected an appeal as to that issue.

In March 2009, the Veteran testified at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge at the 
Regional Office (RO) in St. Petersburg, Florida.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.

At the hearing, the Veteran submitted additional evidence 
directly to the Board, accompanied by a written waiver of 
consideration of that evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2009).

Referred issues

The record demonstrates that the Veteran filed service-connection 
claims for Parkinson's disease and ischemic heart disease in 
November 2009 and April 2010 respectively, which have yet to be 
adjudicated by the AOJ.  These claims are therefore referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  VA placed the Veteran in priority group 8 under 38 C.F.R. § 
17.36(b)(8) when processing his application for enrollment in 
VA's healthcare system
2.  The competent evidence of record supports a finding that the 
Veteran stepped foot within the land borders of Vietnam.


CONCLUSION OF LAW

The eligibility requirements for enrollment in the VA healthcare 
system under priority category 6 are met for any treatment for a 
disorder associated with exposure to Agent Orange.  38 C.F.R. §§ 
3.309, 17.36 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp 2009).

As discussed in detail below, the Board is granting the Veteran's 
claim.  Thus, any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2009).  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  As noted above, he testified before the undersigned in 
March 2009.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Eligibility for VA Medical Healthcare

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be enrolled 
in the VA healthcare system.  38 U.S.C.A. § 1710; 38 C.F.R. § 
17.36(a).  A veteran may apply to be enrolled in the VA 
healthcare system at any time.  To be enrolled, a veteran must 
submit a Health Benefits Renewal Form (VA Form 10-10EZ) to a VA 
medical facility.  38 C.F.R.      § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate VA 
personnel will accept a veteran as an enrollee after determining 
if the veteran is in a priority category that is eligible for 
enrollment.  If a veteran is not found to be in a priority 
category that is eligible for enrollment, VA will notify the 
veteran that he or she is not eligible for enrollment.  38 C.F.R. 
§ 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R.             § 17.36(b); 
see also 38 U.S.C.A. § 1705.  The order of priority of enrollment 
for VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service connected 
disabilities.

Category (3) is for veterans who are former prisoners of war; for 
veterans awarded the Purple Heart; for veterans with a single or 
combined rating of 10 percent or 20 percent based on one or more 
service connected disabilities; for veterans who were discharged 
or released from active military service for a disability 
incurred or aggravated in the line of duty; veterans who receive 
disability compensation under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended pursuant to 
38 U.S.C.A. § 1151, but only to the extent that such veterans' 
continuing eligibility for health care is provided for in the 
judgment or settlement described in 38 U.S.C.A. § 1151; for 
veterans whose entitlement to disability compensation is 
suspended because of the receipt of military retired pay; and for 
veterans receiving compensation at the 10 percent rating level 
due to multiple noncompensable service connected disabilities 
that clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension based 
on their need for regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
determined to be catastrophically disabled by the Chief of Staff 
(or equivalent medical official) at the VA facility where they 
were examined.

Category (5) is for veterans not covered by categories (1) 
through (4) who are unable to defray the expenses of necessary 
care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or of 
World War I; for veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or radiation, for a 
disorder associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998; and for veterans 
with 0 percent service connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the United States 
the applicable co-payment determined under 38 U.S.C.A. § 1710(f) 
and 1710(g) if their income for the previous year constitutes 
"low-income" under the geographical income limits established 
by the Department of Housing and Urban Development (HUD).                    
See 42 U.S.C.A. § 1437a(b)(2) (West 2002 & Supp. 2009).

Finally, Category (8) is for veterans not included in priority 
category 4 or 7, who are eligible for care only if they agree to 
pay to the United States the applicable co- payment determined 
under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A veteran 
is placed in the highest priority category or categories for 
which he or she qualifies.  A veteran is placed in only one 
priority category, with one exception-a veteran placed in 
priority category 6 based on a specified disorder or illness is 
also placed in priority category 7 or priority category 8, as 
applicable, if the veteran has previously agreed to pay the 
applicable co-payment for all matters not covered by priority 
category 6.  38 C.F.R. § 17.36(d)(3).

As of January 17, 2003, VA will not enroll in the VA healthcare 
system those veterans who fall in priority category 8 and who 
either were not in an enrolled status on January 17, 2003, or who 
requested disenrollment after that date.             38 U.S.C.A. 
§§ 1710, 1721 (West 2002 & Supp. 2009); 38 C.F.R. § 17.36(c)(2);       
68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

Analysis

In May 2007, upon filing an application for VA healthcare 
enrollment, the Veteran was assigned priority category 8 based on 
his nonservice-connected status, the lack of low income status, 
and the non-applicability of any special eligibility categories 
mentioned above.  See the February 2008 Statement of the Case, 
page 2.  His 
application for enrollment was denied on the basis of this 
category 8 placement, and the filing of his enrollment 
application after January 17, 2003.  See the May 15, 2007 letter 
of denial from the VA Health System.  It was pertinently noted on 
the May 2007 letter that the Veteran claimed exposure to Agent 
Orange, but service in Vietnam was unable to be verified at the 
time.  Id.  

The Veteran has disputed this category 8 placement, and 
specifically argues that he should have been placed in category 6 
based on presumed exposure to Agent Orange during "in country" 
service in Vietnam.  See the Veteran's April 2008 VA Form 9; see 
also 38 C.F.R. § 3.307(a)(6)(iii) (2009) [herbicide exposure is 
presumed in veterans who set foot in Vietnam anytime from January 
9, 1962 to May 7, 1975].

Crucially, upon the submission of additional evidence not of 
record at the time of his original placement, the RO has already 
conceded that the Veteran in fact stepped foot in Vietnam during 
his service aboard the USS Cleveland in 1970.  See, e.g., the 
RO's March 2010 rating decision, page 2.  The Veteran's personnel 
records demonstrate service aboard the USS Cleveland from May 
1970 to October 1970, and Deck Logs obtained from that period 
show that the ship was moored starboard side to Pier 2 in DaNang 
Harbor in July 1970.  The Veteran has supplied competent 
testimony that he exited the ship onto Vietnam's soil multiple 
times during this period.  See the March 2009 hearing transcript, 
page 7.  He has also supplied an updated DD-215, noting receipt 
of the Vietnam Service Medal (VSM), the Vietnam Campaign Medal 
(VCM), and the National Defense Service Medal (NDSM).  Although 
these medals in and of themselves do not verify that the Veteran 
actually stepped foot in Vietnam, the Board believes that the 
above-described evidence, when analyzed as a whole, supports a 
finding that the Veteran indeed entered Vietnam while serving 
aboard the USS Cleveland in 1970.  As noted above, the RO has 
conceded as such in the adjudication of prior claims for 
disability compensation.  

Accordingly, the herbicide exposure presumption applies in this 
case.  As noted above, veterans who have been exposed to toxic 
substances such as Agent Orange are eligible for category 6 
priority in the VA healthcare system.  Crucially however, such 
priority is only awarded for specific disorders that are 
"associated with exposure."  See 38 C.F.R. § 17.36(b)(6).  As 
noted in the Law and Regulations section above, a veteran placed 
in category 6 based on a specified disorder or illness will also 
be placed in priority category 7 or 8, as applicable, as long as 
the veteran has previously agreed to pay the applicable 
copayment, for all maters not covered by priority category 6.  
See 38 C.F.R. § 17.36(d)(3)(iii).  

In this connection, the VA has identified specific disabilities 
that are associated with exposure to herbicide agents in 
38 C.F.R. § 3.309(e).  These diseases include chloracne; type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy [defined as transient peripheral neuropathy 
that appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset]; 
porphyria cutanea tarda; prostate cancer; respiratory cancers; AL 
amyloidosis, and soft-tissue sarcomas [other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma].  38 C.F.R. § 
3.309(e) (2009).  

Further, the Board notes that on October 13, 2009, in accordance 
with authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new presumptions 
of service connection for those diseases.  Those regulations will 
take effect on that date that a final rule is published in the 
Federal Register.

The Board notes that the Veteran recently underwent cardiac 
catheterization to determine whether he has ischemic heart 
disease [see the Veteran's March 11, 2010 Cardiac Catheterization 
Report], and he has been diagnosed with Parkinson's disease [see 
the August 5, 2004 report of Dr. A.F.S.].  

The Veteran has not submitted evidence demonstrating that his 
income has changed from the time he initially filed his claim, 
nor has he so alleged.  Therefore, placement under category 7 
based on "low income" requirements is not met.  As noted above, 
the Veteran has already been placed in category 8, which requires 
agreement to pay applicable copayments.  See 38 C.F.R. 
§ 17.36(b)(8).  

Accordingly, for the reasons and bases described above, the Board 
finds that the Veteran is eligible for VA healthcare enrollment 
under priority category 6 for any disabilities that are 
associated with herbicide exposure; the Veteran remains 
ineligible under category 8 for all other disabilities.  To this 
extent only, the Veteran's claim is allowed.



ORDER

Enrollment in the VA healthcare system under priority category 6 
is granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


